Title: To James Madison from Henry Lee, 8 January 1792
From: Lee, Henry
To: Madison, James


My dear sirRichmond Jany 8th 92
I have your two letters Decr. 18h. & Jany. 1st. In the first you mention having given to Mr. Frenau my letter to him enclosing a list of some subscribers to his gazette. I lately saw one or two of the gentlemen who have not yet recd. their papers. What can this be owing to? The disaster in the West is it seems from all accounts without alleviation. Painful indeed to my mind is the recollection of that tragical event, and it is extremely disgraceful to the military reputation of the U. S. But really I have discovered no one measure of the Genl. Got. which has been attended with success, except the fiscal schemes whose completion the moment the abominable principles on which they are built became sanctioned by the National Legislature, were certain.
I find you was one & first of three in your house appointed to draft an answer to the late p[r]esidential speech. Read the first clause of your reply and tell me how you could impute the prosperity of the U States in any degree, much more in the degree you did, to the laws of Congress. No man loves and venerates the P. more than I do, and to hurt his feelings would be doleful to my heart, but had I have been a member of your house, I should certainly in defiance of all other considerations arrest that servile custom of re-echoing whatever is communicated without respect to fact. We owe our prosperity such as it is, for it is nothing extraordinary to our own native vigor as a people & to a continuation of peace, not to the wisdom or care of govt.
Indelibly stained is the wisdom the honor & justice of the govt. by those fashionable treasury s[c]hemes imitative of the base principles & wicked measures adopted thro necessity in corrupt monarchys and long since reprobated (tho continued) by the wise & good in the countrys where they exist. We who ought to have acted from ourselves & pursued an original course founded on the principle & pointed to the end of making the people happy, have belittled ourselves by engrafting on our vigourous stock the shoots of decaying blighted fruit. I deeply lament the sad event, but really I see no redress, unless the govt. itself be destroyed. This is risking too much because great evils indubitably must flow from discord & the people must suffer greatly whatever may be the event of such an experiment. The money interest is growing daily more & more formidable, they are industrious, they combine they concert measures, they beset every avenue of information, & they bespatter the character of every individual who dares to utter an opinion hostile to the fiscal measures—so that the chance of successful opposition is more & more doubtful. Men hate to risk without tolerable hopes of success. To this cause I impute the submission of so many well informed heads & honest hearts to the base perversion of the constitution of the U. S.
Never did practice so flatly contradict theory as the paper & the administration of it so far.
I thank you for the report on manufactures, I had perused it in part from the newspapers & found it like every other production from the same pen plain & sensible & going to one point viz rivetting on these states faster & faster the principles & measures heretofore adopted, & to me execrable.
I applaud much this last attempt because it will tend to raise men altogather fitted for the govt.
If agriculture and its pursuits be allowed to reign triumphantly in our country it will endanger the erected fabric, for the bodys & minds of agricultural people must be opposed to the prevailing policy & sooner or later will destroy it. To engender then new beings is the surest way of perpetuating what is stiled about court “blessings” and I take Hs report to contemplate this debasement of the species. A stout muscular ploughman full of health full of comfort with his eight or ten blooming children are not the most eligible inhabitants of a community which foster funding schemes banks &c. & whose rulers affect to beleive that public debt is a public blessing. No, but squat bloated fellows all belly & no legs who can walk two miles in the hour & manufacture a little, are altogather proper. From the first there is danger of resistance & punishment; from the second nothing can ensue but delightful submission & adulation.
Then can you blame those in power, who having discovered that they have perverted the constitution of their country & that such perversion however grateful to themselves may not long exist, in as much as it does not entirely suit the people for whose good the constitution was created, are contr[i]ving ways & means to form a people as spurious as is their administration.
I think they are entitled to credit for their ingenuity, nor can they be reprehended on the score of beneficence.
When I give the report a reading I will tell you [my] mind on the two parts you specify.
I am sorry you could not execute my request with respect to Mr. Marshal, but it cannot be helped. With respect to the great falls I must tell you frankly that you treat me ill, and deprive me of the pleasure which I had expected in your concurrence & aid in the improvement of a spot so capable & commodious. How long will your session last & where do you spend the summer. With unceasing affection yours always
Henry Lee
